WEBB, Judge.
The question posed by this appeal is whether the jury could have concluded from the evidence that the agent of defendant who was operating the forklift did something which a reasonable man would not have done or failed to do something which a reasonable man would have done which proximately caused the plaintiffs injury. See 9 Strong’s N.C. Index 3d, Negligence § 1 (1977) for a definition of negligence. The fact that there was an accident is not evidence of negligence. Pittman v. Frost, 261 N.C. 349, 134 S.E. 2d 687 (1964). In order for the evidence in the case sub judice to be submitted to the jury, the jury would have to be able to conclude that a reasonable man would not have accelerated the forklift while it was on the metal sheet, knowing the sheet might be pulled forward, causing the plaintiff to fall. We do not believe that the jury could so conclude. We hold that the directed verdict in defendant’s favor was proper.
The plaintiff also urges that the case should have been submitted to the jury under the doctrine of res ipsa loquitur. “When an instrumentality which caused an injury to plaintiff is shown to be under the control and operation of the defendant, and the accident is one which, in the ordinary course of events, does not happen if those who have the management of it use the proper care, the occurrence itself is some evidence that it arose from want of care.” Kekelis v. Machine Works, 273 N.C. 439, 160 S.E. 2d 320 (1968). The difficulty with the application of res ipsa loquitur in the case sub judice is that we can conclude from the evidence what caused the accident. It was caused when the forklift moved forward and pulled the steel plate from under the *201plaintiff. We have held that this was not enough evidence to submit to the jury.
Affirmed.
Judge Arnold concurs.
Judge Wells concurs in the result.